Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 30, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00053-CR



                     IN RE TROY LEE BRIDGES, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              344th District Court
                           Chambers County, Texas
                          Trial Court Cause No. 17438

                         MEMORANDUM OPINION

      On January 23, 2020, relator Troy Lee Bridges filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asserts that the Honorable Randy McDonald, presiding
judge of the 344th District Court of Chambers County, abused his discretion by
constructively amending the indictment, which did not contain enhancement
paragraphs, and assessing relator’s sentence as a habitual offender. Relator asks this
court to “issue a writ of mandamus to correct this fundamental error.”

          Relator is seeking post-conviction habeas corpus relief. While the courts of
appeals have mandamus jurisdiction in criminal matters, only the Texas Court of
Criminal Appeals has jurisdiction to grant relief in a post-conviction habeas corpus
proceeding. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117
(Tex. Crim. App. 2013); Ater v. Eighth Court of Appeals, 802 S.W.3d 241, 243 (Tex.
Crim. App. 1991). Therefore, this court has no jurisdiction over relator’s request for
relief.

          Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                      PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2